Citation Nr: 0723456	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-37 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection thoracolumbar spinal 
pain.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from July 1998 to August 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  

A travel Board hearing was held in March 2007 before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's disorder 
of the thoracolumbar spine is causally related to his active 
military service.

2.  The record is negative for any evidence of currently 
manifested bilateral hearing loss meeting the threshold 
requirements of 38 C.F.R. § 3.385.


CONCLUSIONS OF LAW

1.  The veteran's disorder of the thoracolumbar spine was not 
incurred in or aggravated by his active military service and 
arthritis was not manifested within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


2.  Bilateral hearing loss was not incurred in service, nor 
may it be presumed to have been incurred therein, and is not 
secondary to any service-connected disorder.  38 U.S.C.A. §§ 
1110, 1112, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.385 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
April 2006, prior to the initial adjudication of the claims 
in July 2006. 

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2006 VCAA 
letter about the information and evidence that is necessary 
to substantiate the service connection claims at issue.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and statements in support 
of his claims.

To the extent that any VCAA notice letter that was provided 
to the veteran did not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the July 2006 rating decision and 
statements of the case (SOC) issued in October 2006 (SOC) of 
the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As noted 
above, because each of the four content requirements of a 
VCAA notice has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies both claims on appeal.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  
Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, and VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the claims.  
VA examinations were furnished in 2003 and 2006.  The Board 
concludes that VA has done everything reasonably possible to 
assist the veteran in obtaining a complete record on appeal.  

The Board notes that in March 2007, the veteran provided 
hearing testimony, at which time he indicated that he might 
try to obtain some additional evidence for the file.   
Additional evidence was submitted for the file in April 2007 
and was accompanied by a waiver.  Thus, the Board finds that 
there is no indication that there is additional available 
evidence to substantiate the veteran's claims that has not 
been obtained and associated with the claims folder.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.



Factual Background

Service medical records (SMRs) show that on enlistment 
examination of July 1997, clinical evaluation of the spine 
was normal and the veteran had no hearing deficit 
bilaterally.  He gave no history of hearing loss or back 
pain.  The records are entirely negative for any 
documentation of complaints, treatment or diagnoses relating 
to any back problems and/or symptoms, or to hearing loss.  
When examined in September 2002, clinical evaluation of the 
spine was normal and the veteran had no hearing deficit 
bilaterally and he gave no history of hearing loss or back 
pain.

The veteran filed an original service connection claim for 
low back pain and bilateral hearing loss in April 2006. 

A VA general medical examination report dated in September 
2003 reflected that the veteran had no complaints related the 
back.  Full and pain free range of motion of the lumbosacral 
spine was recorded.  

A VA audiological evaluation was conducted in May 2006 and 
the claims folder was reviewed.  The veteran gave a history 
of military noise exposure.  He reported that during service 
he worked as a multi-channel repairman and as a satellite 
communications tech.  He indicated that he was subject to 
noise exposure in service due to rifle fire, grenades, 
machine guns and the constant whine of the satellite van.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
20
LEFT
0
0
0
10
15

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies were 10 in the right 
ear and 6 in the left ear.  Speech audiometry revealed speech 
recognition ability was 100 percent bilaterally.  An 
assessment of normal hearing bilaterally by VA standards was 
made.

Private medical records from the Mayo Clinic reflect that the 
veteran was seen in August 2005 at which time a history of an 
injury in 2004 when working with a moving company was noted.  
The veteran complained of low back pain and reported that in 
early June 2005, he was working for the same moving company 
and injured his back when lifting a 300 to 400 pound desk 
with two other people.  Thoracolumbar spinal pain was 
assessed.  Later in August 2005, MRI results showed disc 
protrusion at T3-T4 and T7-T8, and degenerative disc disease 
at L4-L5 as well as a broad based disc bulge at this level 
with annular tear.  The veteran was evaluated in October 2005 
for back pain.  The record indicated that the veteran's back 
problems began in June 2005 when he was lifting a desk 
working for a moving company.  The doctor added that in 
retrospect, the veteran had experienced low back pain in 2004 
when he was working for a moving company and began to have 
back problems after his first month of work.  Assessments of 
a prior lifting related back injury and continued chronic 
mechanical symptoms as well as no plain film or MRI evidence 
of an occult process or surgical lesion to account for 
symptoms, were made.  

The veteran provided hearing testimony in March 2007.  The 
veteran testified that he injured his back during service 
lifting communications equipment out of the back of Humvees, 
which weighed over 60 pounds.  He stated that he did not seek 
any treatment for his back while in service.  He indicated 
that he then aggravated the back problems in 2004 and 2005 
when he worked for a moving company.  He also indicated that 
he sustained acoustic trauma in service which affected his 
hearing acuity.  The veteran indicated that post-service he 
had not been tested or treated for hearing loss at anywhere 
but VA and was not treated for back problems between his 
discharge from service in August 2003 and the occupational 
back injury sustained in July 2004.  

In April 2007, the veteran submitted additional private 
medical evidence for the record which was accompanied by a 
waiver.  Private chiropractic records show that the veteran 
was seen in July 2004 for complaints of constant and 
moderately severe low back ache.  It was noted that the 
veteran was employed as a mover.  The veteran reported that 
he noticed symptoms a week previously.  At that time, he was 
involved in a work-related accident when he was lifting at a 
customer's house and developed pain through the lower back 
the next morning.  The report indicated that the veteran had 
no history of the same or similar back problems.  Assessments 
of lumbar sprain/strain with associated lumbar subluxation, 
and thoracic sprain/strain with as associated thoracic 
subluxation, were made.   

The chiropractic records show that the veteran again sought 
treatment following his June 2005 work-related back injury.  
Included in the chiropractic records is a Workman's 
Compensation Questionnaire completed by the veteran in June 
2005.  Therein, the veteran indicated that his back injury 
was sustained on June 2, 2005, in conjunction with his 
employment as a mover, when he was lifting an executive type 
desk.  He indicated that he had experienced symptoms prior to 
this accident in July 2004 when he was moving furniture.  No 
back injury in service was mentioned.  

Legal Analysis

In this case, the veteran has claimed service connection for 
a back disorder and for bilateral hearing loss.  He maintains 
that these conditions are directly attributable to service.  
While the veteran has several service connected disorders, 
the veteran does not maintain, nor does the evidence even 
suggest that any of his currently claimed disorders are 
secondarily related to those conditions for which service-
connection is already in effect.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, including hearing loss, and for arthritis, may 
additionally be established on a presumptive basis by showing 
that the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where there is 
a chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

	A.  Thoracolumbar spinal pain

The SMRs are entirely negative for any complaints, treatment 
or diagnosis relating to the back and spine and are negative 
for any injury to those areas, and the separation examination 
report was negative for any back abnormality. 

Similarly, in the interim between the veteran's discharge 
from service in August 2003 and the first occupational back 
injury sustained in July 2004, he testified that he was not 
treated for any back problems.  The Board notes that the 
record contains a VA general medical examination report dated 
in September 2003 which reflects that the veteran had no 
complaints related the back and that on examination, full and 
pain free range of motion of the lumbosacral spine was 
recorded.

Post service evidence clearly reflects that the veteran 
sustained 2 industrial injuries to his back occurring in July 
2004 and June 2005, as a result of his employment with a 
moving company.  Private clinical records note that the 
veteran did not have any disabilities of the back prior to 
these times, per the veteran's own report.  August 2005 MRI 
results showed disc protrusion at T3-T4 and T7-T8, and 
degenerative disc disease at L4-L5 as well as a broad based 
disc bulge at this level with annular tear.  The record 
establish that arthritis was initially diagnosed more than a 
year after the veteran's service and not until he had already 
sustained the 2 post-service back injuries.  Accordingly, 
service connection is not warranted on a presumptive basis 
for arthritis under the provisions of 38 C.F.R. §§ 3.307, 
3.309.  

The record contains positively no evidence etiologically 
linking the veteran's currently diagnosed disorders of the 
thoracolumbar spine to service and in fact repeatedly and 
without exception attributes those problems to post-service 
industrial back injuries.  Even as shown by evidence dated in 
July 2004, the veteran indicated that prior to the July 10, 
2004, injury he had no history of "same or similar 
problems," and the evidence of record corroborates the 
absence of any indication of clinical symptomatology of the 
back prior to July 2004.

In hearing testimony provided in 2007, the veteran testified 
that his claimed disorder of the thoracolumbar spine was 
related to service, maintaining the he experienced back pain 
in service due to lifting equipment, which he believed was 
representative of early evidence of degenerative joint 
disease.  A veteran is certainly capable of providing 
evidence of symptomatology, such as indicating that he 
experienced symptoms of back pain in service; but a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Thus, any lay personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.

The veteran maintains that he had symptoms of back pain which 
were symptomatic during service, but were not documented nor 
associated with any diagnosed disorder or disability.  The 
Court has had occasion to discuss what constitutes a 
disability.  The Court held that a symptom, such as pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Absent any evidence of underlying pathology or clinical 
disability of the back/spine in service, essentially, the 
veteran's reported symptoms of pain in service do not 
constitute a disability for which service connection can be 
granted; moreover, the SMRs are entirely negative for any 
documentation pertaining to the back, to include documented 
complaints of back pain in service.  

As the evidence preponderates against the claim for service 
connection for the veteran's disorder of the thoracolumbar 
spine, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

        B.  Bilateral hearing loss

VA has specifically defined the term "disability" for service 
connection claims involving hearing loss or impairment.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

With respect to the veteran's claimed bilateral hearing loss, 
no evidence of record dated between the veteran's discharge 
from service an the present time shows that the veteran's 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater.  Nor 
has it shown that auditory thresholds for at least three of 
the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater.  Finally, the veteran's speech 
recognition score of the ears have not been reported as less 
than 100% bilaterally.  The Board has reviewed the 
audiological test results on file both in service and post-
service; however, the veteran's current level of hearing 
bilaterally is not considered disabling for VA purposes.  
Under 38 C.F.R. § 3.385, the veteran does not demonstrate a 
level of bilateral hearing loss that is disabling, and the 
Board cannot grant service connection for such disorder.

Since the medical evidence fails to establish that the 
veteran has impaired hearing for VA purposes under 38 C.F.R. 
§ 3.385, essentially there is no currently diagnosed 
disability.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
Accordingly, service connection for bilateral hearing loss, 
is not warranted, the claim may be denied on this basis 
alone.  


ORDER

Entitlement to service connection for thoracolumbar spinal 
pain is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


